                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
v.                                             )                    No. 3:19-CR-65-TAV-DCP
                                               )
DAMION E. KNOX, et al,                         )
                                               )
                      Defendants.              )

                               MEMORANDUM AND ORDER

              All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. This case is before the Court on Defendant Shadeja T.

Chander’s Motion to Continue Trial and Extend Deadlines [Doc. 302], filed on November 4, 2019.

Three codefendants have moved to adopt this motion: Defendant Darius L. Knox [Doc. 303],

Defendant Jeremiah I. Johnson [Doc. 304], and Defendant Damion E. Knox [Doc. 313].

Defendant Papa C. Diop has filed a response [Doc. 315] in opposition to the motion.

              On November 18, 2019, the parties appeared before the undersigned for a motion

hearing on the pending motions. Assistant United States Attorney Brent Nelson Jones appeared

on behalf of the Government.       The following defense counsel represented the Defendants:

Attorney Ursula Bailey for Defendant Damion Knox; Attorney Stephen G. McGrath for Defendant

Jeremiah Johnson; Attorney Michael Thomas Cabage for Defendant Virgil L. Crawford; Attorney

Ruth Thompson Ellis for Defendant Shadeja Chandler; Attorney Kevin Angel participated by

telephone for Defendant Ciara M. Reynolds; Attorney Francis L. Lloyd, Jr., for Defendant Darron
D. Blackwell; and Attorney John Christopher Barnes for Defendant Darius Knox. Defendants

Damion Knox, Johnson, Diop, Crawford, and Blackwell were also present.1

               Defendant Chandler moves [Doc. 302] the Court to continue the January 21, 2020

trial date in this case and to reset all pretrial deadlines. The motion relates that counsel needs

additional time to complete her review of the discovery, file and litigate pretrial motions, interview

witnesses and prepare the case for trial. The Defendant notes that the discovery in this case is

voluminous and includes thousands of text messages, photographs, and other communications

from multiple cellular telephones.      The motion also states that the parties are engaged in

negotiations to resolve the matter without a trial. The motion relates that the Government does not

oppose the requested relief. Defendants Darius Knox [Doc. 303], Johnson [Doc. 304], and Damion

Knox [Doc. 313] join in this motion.

               At the motion hearing, Ms. Ellis stated that it is approximately nine weeks until the

January 21 trial date. She stated that the Superseding Indictment alleges twenty-five counts,

including a year-long conspiracy to distribute heroin and fentanyl and to launder the proceeds

therefrom and contains forfeiture allegations. She noted that one of the twenty three codefendants

has yet to enter the case. Ms. Ellis said that the potential sentences are severe. She observed that

the discovery in this case is voluminous and includes some fourteen gigabytes of material extracted

from multiple cellphones. She alleged that plea negotiations are ongoing in this case and that she

is hesitant to file pretrial motions that may derail those negotiations. She noted that Defendant

Diop objects to a trial continuance, because he remains detained. Ms. Ellis said that while she

respects that position, an ends-of-justice continuance under the Speedy Trial Act does not take into


1
 Defendants Chandler and Reynolds were excused from the hearing. The United States Marshals
Service mistakenly failed to transport Defendant Darius Knox for the hearing; however, Attorney
Barnes represented that he had discussed the motion with him and had no objection to going
forward without him being present.
                                               2
account whether a codefendant is detained. Ms. Ellis asked for a new trial date in the spring of

2020.

               Mr. Barnes, who has moved to join in the motion to continue, stated that the parties

have made good progress on the case, since Defendant Chandler’s motion was filed. He asked for

an extension of the motion deadline to January or February 2020 and a trial date in June. Mr.

McGrath stated that Defendant Johnson also has yet to finalize plea negotiations. He said he has

discussed a trial continuance with Defendant Johnson, who has no objection to the continuance.

He also requested an extension of the motion deadline to January or February 2020. Ms. Bailey,

who has also moved to join in the continuance, had nothing to add. Mr. Cabbage said that

Defendant Crawford takes no position on the motion. Mr. Angel stated that Defendant Reynolds

is in favor of a continuance, because he is newly retained as substitute counsel. Mr. Lloyd said

that he has discussed a possible continuance with Defendant Blackwell, who does not oppose the

motion. He agreed with the need for an extension of the motion deadline.

               Mr. Eldridge said that the sole basis for Defendant Diop’s objection to a trial

continuance is that he continues to be held in custody, while the Government’s appeal of his release

remains pending before the District Judge. He said that if Defendant Diop were to be released, he

would not oppose a continuance.

               AUSA Nelson said that the Government is ready for trial but does not oppose a

continuance. He noted that he is engaged in plea negotiations with several Defendants. He said

that he understood Mr. Eldridge’s position but that a single trial of all codefendants is the most

efficient use of the Court’s time. He agreed that the discovery in this case is voluminous and that

a January or February motion deadline seems appropriate.

               The Court finds Defendant Chandler’s motion to continue the trial, which is joined

by Defendants Knox, Johnson, Reynolds, Blackwell, and Darius Knox, and unopposed by the
                                                 3
Government or Defendant Crawford, to be well-taken. The Court also finds that the ends of justice

served by granting a continuance outweigh the interest of the Defendants and the public in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A). The Court begins by observing that the Superseding Indictment

[Doc. 99] charges twenty-three Defendants with conspiring to distribute and possess with intent to

distribute heroin and fentanyl (Count One), over nearly one year.      Defendants Damion Knox,

Johnson, Chandler, and others are charged with money laundering during this same timeframe

(Count Two). Defendants Damion Knox (Counts Four, Nine, & Eleven), Chandler (Count Nine),

Diop (Count Eleven), Crawford (Count Sixteen), Johnson (Count Twenty-One), and Blackwell

(Count Twenty-four) are charged with substantive counts of drug distribution. Defendants Damion

Knox (Counts Ten & Twelve), Diop (Count Thirteen), and Johnson (Count Twenty-two) with

possession of a firearm in furtherance of drug trafficking. Defendants Damion Knox (Count

Fourteen) and Johnson (Count Twenty-three) are also alleged to have been a felon in possession

of a firearm. Defendant Darius Knox is charged with receiving a firearm, while under indictment

(Count Twenty-five). The Court observes that one of the twenty-three Defendants charged in the

Superseding Indictment has yet to appear in the case.

               The Defendants contend and the Government agrees that the discovery in this case

is voluminous. The fourteen gigabytes of discovery includes information extracted from multiple

cellular telephones. Some defense counsel are still reviewing the discovery, particularly Attorney

Angel, who was substituted as newly retained counsel for Defendant Reynolds on November 14,

2019. These defense counsel need more time to file and litigate pretrial motions. Additionally,

Defendant Crawford filed a Motion to Suppress Evidence [Doc. 300] on November 1, 2019. This

motion is not yet ripe for an evidentiary hearing. After the Government files its response, the

Court will need to hold an evidentiary hearing on this motion. See 18 U.S.C. § 3161(h)(1)(H).

Following the evidentiary hearing, the Court will need time to prepare a report and
                                                4
recommendation on the motion. Id. Once the parties have filed any objections, the District Judge

will need time to rule on the motion. Id. Finally, counsel will need time to prepare for trial in light

of the Court’s ruling on pretrial motions. The Court finds that all of this cannot occur before the

January 21, 2020 trial date or in less than three and one-half months. Accordingly, the Court finds

that a trial continuance is warranted for counsel to have the reasonable time necessary to prepare

for trial, despite their use of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

               The Court also finds that the instant case is complex for purposes of the Speedy

Trial Act. This case involves twenty-three Defendants. The Superseding Indictment alleges drug

and money laundering conspiracies spanning nearly a year and contains enhancements due to

overdose deaths and forfeiture allegations. The discovery in this case is voluminous. Thus, due

to the number of defendants and the nature of the prosecution, including the voluminous discovery

stemming therefrom, the Court finds “that it is unreasonable to expect adequate preparation for

pretrial proceedings or for the trial itself within the time limits established by” the Speedy Trial

Act. 18 U.S.C. § 3161(h)(7)(B)(ii). Accordingly, the Court finds that this case should be

designated as “complex” for speedy trial purposes.

               Finally, the Court finds that although Defendant Diop objects to a trial continuance,

the time leading up to a March 10, 2020 trial date is also excludable as to him, because he is joined

for trial with other codefendants for whom the time for trial has not run and from whom he has not

been severed. 18 U.S.C. § 3161(h)(6). Unlike some periods of delay automatically excluded by

the Speedy Trial Act, delay caused by joinder with a codefendant must be reasonable. Henderson

v. United States, 476 U.S. 321, 327 (1986). The undersigned finds that the three and one-half-

month period of delay to permit counsel for codefendants to review discovery, file and litigate

pretrial motions, and prepare for trial is reasonable, particularly given the large number of



                                                  5
Defendants in this case. Accordingly, the Court finds the delay is also attributable to Defendant

Diop, despite the fact that he objects to the motion to continue. See 18 U.S.C. § 3161(h)(6).

               For the reasons discussed above, Defendant Chandler’s motion to continue the trial

and schedule in this case [Doc. 302], along with the motions [Docs. 303, 304, & 313] to join in

that motion, are GRANTED, and the trial is reset to March 10, 2020. The Court finds that all the

time between the filing of the motion to continue on November 4, 2019, and the new trial date of

March 10, 2020, is fully excludable time under the Speedy Trial Act for the reasons set forth

herein. See 18 U.S.C. § 3161(h)(1)(D), -(1)(H), -(6), & -(7)(A)-(B). With regard to additional

scheduling in this case, the Government’s deadline for responding to Defendant Crawford’s

suppression motion is December 10, 2019. The Court will hold an evidentiary and suppression

hearing on Defendant Crawford’s suppression motion on December 17, 2019, at 1:30 p.m.2 The

deadline for filing pretrial motions is extended to January 31, 2020. The deadline for concluding

plea negotiations and providing reciprocal discovery is February 10, 2020. Responses to motions

are due on or before February 14, 2020. The parties are to appear before the undersigned for a

motion hearing on any pending pretrial motions on February 20, 2020, at 9:30 a.m. The Court

did not set a new final pretrial conference in this case. If the parties desire a final pretrial

conference, they must contact Chambers at least three weeks prior to the trial date to schedule one.

All motions in limine must be filed no later than February 24, 2020. Requests for special jury

instructions are due by February 28, 2020, and shall be supported by citations to authority

pursuant to Local Rule 7.4.

               Accordingly, it is ORDERED:




2
  This hearing was originally scheduled for December 17, 2019, at 9:30 a.m., but the time was
subsequently changed to 1:30 p.m.
                                              6
 (1) Defendant Shadeja T. Chander’s Motion to Continue Trial and
     Extend Deadlines [Doc. 302], along with the motions [Docs. 303,
     304, & 313] to adopt this motion, are GRANTED;

 (2) The trial of this matter is reset to commence on March 10, 2020, at
     9:00 a.m., before the Honorable Thomas A. Varlan, United States
     District Judge;

 (3) This case is declared to be complex for purposes of the Speedy Trial
     Act;

 (4) All time between the filing of the motion to continue on November
     4, 2019, and the new trial date of March 10, 2020, is fully
     excludable time under the Speedy Trial Act for the reasons set forth
     herein;

 (5) The Government’s deadline for responding to Defendant
     Crawford’s Motion to Suppress Evidence [Doc. 300] is extended to
     December 10, 2019. The Government and Defendant Crawford are
     to appear before the undersigned for an evidentiary and suppression
     hearing on this motion on December 17, 2019, at 1:30 p.m.;

 (6) The deadline for filing pretrial motions is reset to January 31, 2020.
     Responses to motions are due on or before February 14, 2020;

 (7) The deadline for concluding plea negotiations and providing
     reciprocal discovery is February 10, 2020;

 (8) The undersigned will hold a motion hearing on all pending pretrial
     motions on February 20, 2020, at 9:30 a.m.;

 (9) Motions in limine must be filed no later than February 24, 2020;
     and

(10) The parties must file any requests for special jury instructions with
     appropriate citations by February 28, 2020.

     IT IS SO ORDERED.


                                                   ENTER:


                                                   ______________________________
                                                   Debra C. Poplin
                                                   United States Magistrate Judge

                                       7
